Citation Nr: 0834191	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-43 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for neuropathy of the 
hands and feet.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO which, in 
pertinent part, denied service connection for Type II 
diabetes mellitus and neuropathy of the hands and feet.  In 
May 2006, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  The veteran has Type II diabetes mellitus; he also has 
neuropathy of the hands and feet that can be attributed 
thereto.

2.  It is at least as likely as not that the conditions of 
the veteran's military service involved actual duty or 
visitation in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, Type 
II diabetes mellitus can be presumed to have been incurred as 
a result of exposure to herbicides in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  Neuropathy of the hands and feet is proximately due to or 
the result of Type II diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he had visitation in Vietnam in 
1963.  He says that on or about June 25, 1963, he boarded a 
transport (which he believes was a C120 cargo plane) in 
Thailand; that he flew to Saigon; and that, after a matter of 
days, he boarded another transport (a C130 cargo plane) bound 
for Okinawa.  He then caught a commercial flight to Travis 
Air Force Base, in California.  He maintains, in essence, 
that he has Type II diabetes mellitus and neuropathy of the 
hands and feet that can be attributed to herbicides to which 
he was exposed while in Vietnam.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
is also warranted where the evidence of record shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (2007); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 
7 Vet. App. 439 (1995).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
is presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.309(e) (2007).  In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2007).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  Under current regulation, "service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

In the present case, the evidence of record clearly shows 
that the veteran has been diagnosed with Type II diabetes 
mellitus.  The evidence also shows that he has neuropathy of 
his hands and feet that can be attributed thereto.  See, 
e.g., VA examination report dated in October 2003.  The only 
question that remains, in terms of establishing service 
connection for the disabilities at issue, is whether the 
conditions of his service involved duty or visitation in the 
Republic of Vietnam.

The Board finds that the evidence supports such a finding.  
Statements made by an individual in connection with an 
application for benefits may in some cases be regarded as 
suspect as a result of his or her pecuniary interest in the 
outcome of the case; a concept referred to as "bias."  In 
this case, however, the record contains multiple lay 
statements indicating that the veteran has a long history of 
consistently reporting to others-outside the context of any 
application for benefits-that he had duty or visitation in 
Vietnam during service.  Indeed, the record shows that he 
reported a "brief stop" in Vietnam when he was examined by 
VA in April 2002; more than 16 months before he filed an 
application for benefits.  The service department has not 
been able to determine whether the veteran was physically 
present in Vietnam during service.  However, it has furnished 
documentation that shows he departed Thailand in June 1963 
and did not arrive at Travis Air Force Base until six days 
later.  That evidence tends to support the veteran's account 
of events insofar as it demonstrates that several days passed 
between the time that he departed Thailand and the time that 
he arrived in California.  In the Board's view, the totality 
of the evidence-including the veteran's statements, the 
statements from persons who have known him over the years, 
and the evidence from the service department-demonstrates to 
a reasonable likelihood (i.e., it is at least as likely as 
not) that the veteran had actual duty or visitation in 
Vietnam during service.  Certainly, the Board cannot conclude 
that the preponderance of the evidence is against such a 
finding.  Consequently, and resolving reasonable doubt in the 
veteran's favor, the Board will grant service connection for 
Type II diabetes mellitus and the associated neuropathy of 
his hands and feet as presumptively due to in-service 
exposure to herbicides.  38 C.F.R. § 3.102 (2007).

Because the Board is granting the veteran's appeal, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for Type II diabetes mellitus.

Service connection is granted for neuropathy of the hands and 
feet.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


